DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, Demont (US 8523109 B2) is the closest art to meeting this claim, but fails to teach a middle beam, a first outboard beam, a second outboard beam, a third outboard beam, and the third outboard beam coupling to the fuselage frame. Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the application’s disclosure.
Claims 2-9 are allowed for being dependent on claim 1. 
Regarding claim 10, Demont (US 8523109 B2) is the closest art to meeting this claim, but fails to teach a middle beam, a first outboard beam, a second outboard beam, a third outboard beam, and the third outboard beam coupling to the fuselage frame. Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the application’s disclosure.
Claims 11-14 are allowed for being dependent on claim 1. 
Regarding claim 15, Demont (US 8523109 B2) is the closest art to meeting this claim, but fails to teach a middle beam, a first outboard beam, a second outboard beam, a third outboard beam, and the third outboard beam coupling to the fuselage frame. Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the application’s disclosure.


Response to Arguments
Applicant’s arguments, see pages 11-13, filed 2/21/2022, with respect to all objections/rejections have been fully considered and are persuasive. 
The 35 USC 112b rejections claims 1-9,11-12, and 15-20 and their dependents regarding the relative placement of beams have been withdrawn.
The 35 USC 112b rejections claims 1, 11, and 15 and their dependents regarding the term ‘swing link’ have been withdrawn.
The 35 USC 112b rejections claims 6, 12, and 18 and their dependents regarding the term web having a flat portion have been withdrawn.
The 35 USC 102 rejections claims 1, 2, 4, 5, 8-12, 14, 15, 17, and 19 have been withdrawn.
The 35 USC 103 rejections claims 3, 6, 7, 13, 16, 18, and 20 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642